      Case 2:19-cv-00806 Document 1 Filed 11/12/19 Page 1 of 9 PageID #: 1



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 At Charleston

TRUSTEES OF THE WEST VIRGINIA
LABORERS’ PENSION TRUST FUND;
TRUSTEES OF THE WEST VIRGINIA
LABORERS’ TRUST FUND;
TRUSTEES OF THE WEST VIRGINIA
LABORERS’ PROFIT SHARING PLAN TRUST FUND;
TRUSTEES OF THE WEST VIRGINIA
LABORERS’ TRAINING TRUST FUND;
TRUSTEES OF THE WEST VIRGINIA
LABORERS’ EMPLOYERS COOPERATION AND EDUCATION TRUST;
TRUSTEES OF THE WEST VIRGINIA
LABORERS’ ORGANIZING FUND;
WEST VIRGINIA LABORERS’ LOCAL NO. 379;
WEST VIRGINIA LABORERS’ LOCAL NO. 984;
WEST VIRGINIA LABORERS’ LOCAL NO. 1085;
WEST VIRGINIA LABORERS’ LOCAL NO. 1353;
WEST VIRGINIA LABORERS’ POLITICAL LEAGUE; and
WEST VIRGINIA LABORERS’ DISTRICT COUNCIL-POLITICAL
ACTION COMMITTEE,
                     Plaintiffs,

v.                                                  CIVIL ACTION NO. 2:19-cv-00806

COFANO ENERGY SERVICES, LLC
                    Defendant.

       COMPLAINT FOR MONETARY DAMAGES AND EQUITABLE RELIEF

       Your Plaintiffs respectfully complain and say unto the Court as follows:

1.     Jurisdiction of the Court is invoked under the provisions of Sections 502 and 515 of the

Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §§1132 and 1145, as

amended by the Multiemployer Pension Plan Amendment Act (MPPAA), 29 U.S.C. §§1132(g)

and 1145, and under Section 301 of the Labor Management Relations Act of 1974, (LMRA), 29

U.S.C. § 185.
      Case 2:19-cv-00806 Document 1 Filed 11/12/19 Page 2 of 9 PageID #: 2



2.     Plaintiffs, West Virginia Laborers’ Pension Trust Fund (“Laborers’ Pension Fund”), West

Virginia Laborers’ Trust Fund ("Laborers’ Health and Welfare Fund"), West Virginia Laborers’

Profit Sharing Plan Trust Fund (“Laborers’ Profit Sharing Fund”) and, West Virginia Laborers’

Training Trust Fund (“Laborers’ Training Fund”) are non-profit organizations operated for the

purpose of providing pension, health and welfare, annuity, and training benefits to participating

members, and each constitute an “Employee Benefit Plan "as defined by ERISA. These funds

are multi-employer plans under Section 3(37)(A) of ERISA, 29 U.S.C. § 1002 (37) (A).

Plaintiffs’ Laborers’ Pension Fund, Laborers’ Health and Welfare Fund, and Laborers’ Profit

Sharing Fund offices are located in Charleston, West Virginia.

3.     The ERISA Funds bring this action by and through their trustees. The trustees are

fiduciaries within the meaning of ERISA Section 3(21), 29 U.S.C. § 1002(21).

4.     Plaintiffs’ West Virginia Laborers’ Local No. 379 (“Local 379"), West Virginia

Laborers’ Local No. 984 (“Local 984"), West Virginia Laborers’ Local No. 1085 (“Local 1085"),

West Virginia Laborers’ Local No. 1353 (“Local 1353") are designated to receive employee dues

withheld by the Defendants from the paychecks of participating employees/union members; are

affiliated with the Laborers’ International Union of North America, and together comprise a

labor organization representing employees for collective bargaining purposes; and is a labor

organization within the meaning of Section 2(5) of the LMRA, 29 U.S.C. § 152(5).

5.     Plaintiffs’ West Virginia Laborers’ Employers Cooperation and Education

Trust (“LECET”), West Virginia Laborers Organizing Fund (“Organizing Fund”), West Virginia

Laborers Political League (“Political League”) and West Virginia Laborers’ District Council

Political Action Committee (“WVLDC-PAC”) are non-profit employee funds designated to


                                                2
       Case 2:19-cv-00806 Document 1 Filed 11/12/19 Page 3 of 9 PageID #: 3



receive employer contributions and/or employee deductions from the Defendants.

6.      Defendant Cofano Energy Services, LLC, is a domestic corporation, and at all times

pertinent hereto, was actively engaged in the construction business in the State of West Virginia.

The Defendant Cofano Energy Services, LLC is an “employer” as defined by ERISA.

7.      Venue and jurisdiction are properly conferred upon this Court by 29 U.S.C. §§ 185(a)

and (c).

                                         COUNT ONE

     BREACH OF COLLECTIVE BARGAINING AGREEMENTS AND PLAN DOCUMENTS

9.      The foregoing paragraphs are incorporated in this count of the complaint by reference.

10.     At all times relevant and material hereto, Defendant Cofano Energy Services, LLC was

bound to the terms and conditions of a National Pipeline Agreement (hereinafter referred to as

“Pipeline Agreement”) between the (a) Laborers’ International Union of North America,

operating in the United States and (b) the Main Line Pipe Line Contractors operating in the

United States. Said collective bargaining agreement (CBA) includes a recognition clause

designating the Laborers’ union as the exclusive representative of all employees in the

classification of work covered in the instant CBA. Said CBA also includes a union shop clause

that requires that all employees that are not union members when the CBA is entered into or who

are hired after entering into the CBA must become union members.

11.     At all times relevant and material hereto, Defendant Cofano Energy Services, LLC was

bound to the terms and conditions of a National Distribution Agreement (hereinafter referred to

as “Distribution Agreement”) between the (a) Distribution Contractors Association, Signatory

Contractors and the (b) Laborers’ International Union of North America, AFL-CIO. Said


                                                3
      Case 2:19-cv-00806 Document 1 Filed 11/12/19 Page 4 of 9 PageID #: 4



collective bargaining agreement (CBA) includes a recognition clause designating the Laborers’

union as the exclusive representative of all employees in the classification of work covered in the

instant CBA. Said CBA also includes a union shop clause that requires that all employees that

are not union members when the CBA is entered into or who are hired after entering into the

CBA must become union members.

12.    Pursuant to the respective “Pipeline Agreement” and “Distribution Agreement”

Defendant Cofano Energy Services, LLC is obligated to report and pay to Plaintiffs certain

hourly contributions on behalf of employees who are covered by the “Pipeline Agreement” and

the “Distribution Agreement”. The Defendant Cofano Energy Services, LLC has failed to timely

meet this obligation and has committed a breach of contract.

13.    Pursuant to the respective “Pipeline Agreement” and “Distribution Agreement”, the

Defendant Cofano Energy Services, LLC is obligated to report, withhold and pay to Plaintiffs

certain deductions from employees who are covered by the ”Pipeline Agreement” and

“Distribution Agreement”. The Defendant has failed to timely meet this obligation and has

committed a breach of contract.

14.    Based upon information and belief, the Plaintiffs allege that Defendant Cofano Energy

Services, LLC has not paid the full amounts Defendant Cofano Energy Services, LLC is

obligated to contribute and/or withhold pursuant to the respective “Pipeline Agreement” and

“Distribution Agreement”, and has committed a breach of contract.

15.    Pursuant to the respective “Pipeline Agreement” and “Distribution Agreement”,

Defendant Cofano Energy Services, LLC is obligated to report and pay to Plaintiffs certain

hourly contributions on behalf of all of its employees (employer contributions) who are covered


                                                 4
      Case 2:19-cv-00806 Document 1 Filed 11/12/19 Page 5 of 9 PageID #: 5



by the “Pipeline Agreement” and “Distribution Agreement”. The Defendant Cofano Energy

Services, LLC has failed to timely meet this obligation and has committed a breach of contract.

16.    Pursuant to the respective “Pipeline Agreement” and “Distribution Agreement”, the

Defendant Cofano Energy Services, LLC is obligated to report, withhold and pay to Plaintiffs

certain deductions from employees (employee contributions) who are covered by the “Pipeline

Agreement” and “Distribution Agreement”. The Defendant has failed to timely meet this

obligation and has committed a breach of contract.

17.    Based upon information and belief, and certain self-reporting by the Defendants of hours

worked by union employees between January 1, 2017, and the date of this filing, your Plaintiffs

believe that the Defendants owe an amount equal to or greater than $109,106.16.

18.    Your Plaintiffs will suffer irreparable harm for which there is no adequate remedy at law,

unless the Defendant Cofano Energy Services, LLC is required to pay Plaintiffs an amount

greater than $$109,106.16, plus liquidated damages, interest, attorney’s fees and costs, and

auditor’s fees and costs, pursuant to the “Pipeline Agreement” and “Distribution Agreement” and

ERISA.

                                         COUNT TWO

19.    The foregoing paragraphs are incorporated in this count of the complaint by reference.

20.    Pursuant to the “Pipeline Agreement” and “Distribution Agreement” as of the date of

filing the instant complaint, Defendant Cofano Energy Services, LLC owes Plaintiffs an amount

greater than $109,106.16 in liability not including interest and liquidated damages, reasonable

attorneys’ fees and costs, and audit costs, necessitated by the Defendants’ failure to comply with

the “Pipeline Agreement” and “Distribution Agreement” and Federal law.


                                                5
      Case 2:19-cv-00806 Document 1 Filed 11/12/19 Page 6 of 9 PageID #: 6



21.    Unless the Defendant Cofano Energy Services, LLC is required to pay all contributions

due and owing, Plaintiffs will suffer irreparable harm for which there is no other adequate

remedy at law.

                                           COUNT THREE

22.    The foregoing paragraphs are incorporated in this count of the complaint by reference.

23.    Pursuant to ERISA and MPPAA, Defendant Cofano Energy Services, LLC is responsible

for reasonable attorney fees and the costs incurred in this action together with the cost of any

audits performed to determine liability.

25.    Regarding Defendant Cofano Energy Services, LLC, a copy of this Complaint will be

served upon the Secretary of Labor and Secretary of Treasury as required by ERISA, 29 U.S.C.

§1132(h).

                                           COUNT FOUR

                                           CONVERSION

26.    The foregoing paragraphs are incorporated in this count of the complaint by reference.

27.    The Defendant withheld deductions from union employees wages (union dues and

political action contributions), and failed to report and pay to Plaintiffs those certain hourly

deductions from employees who are covered by the “Pipeline Agreement” and “Distribution

Agreement”. Plaintiffs owned or had the right to possess said hourly deductions withheld by the

Defendant.

28.    The Defendant, without lawful justification, deprived the Plaintiffs the use and

possession of union dues and political action contributions, intentionally exercising dominion

and control over the union dues and political action contributions, interfering with the Plaintiffs’


                                                  6
      Case 2:19-cv-00806 Document 1 Filed 11/12/19 Page 7 of 9 PageID #: 7



use and control of said union dues and political action contributions, causing Plaintiffs to suffer

damages.

29.     The Defendant’s actions in regard to the withholding deductions for union dues and

political action contributions and failing to report and pay to Plaintiffs those certain hourly

deductions from employees who are covered by the “Pipeline Agreement” and “Distribution

Agreement” constitute conversion.

                                              PRAYER

        WHEREFORE, Plaintiffs pray this Court will, under 29 U.S.C. § 1132(g) (2):

1.      Award judgment to the Plaintiffs against the Defendants for the breach of contract in an

amount not less than $109,106.16, the exact amount to be determined by an audit together with

interest accruing and liquidated damages as well as the cost of any audits performed by the

respective Plaintiffs;

2.      Enter a declaratory Order that the Defendants engaged in prohibited transaction(s) under

ERISA;

3.      Enter a declaratory Order that the Defendants engaged in acts or omissions that constitute

conversion;

4.      Require Defendant to pay the cost of this proceeding, together with reasonable attorney

fees necessary for the prosecution thereof;

5.      Restrain and enjoin Defendant, its officers, members, agents, servants and all persons

acting on its behalf or in conjunction with them from further work until the delinquent amounts

are paid in full or a bond is posted in the amount of the delinquent contributions and penalties;

6.      Restrain and enjoin Defendant, its officers, members, agents, servants, attorneys and all


                                                  7
      Case 2:19-cv-00806 Document 1 Filed 11/12/19 Page 8 of 9 PageID #: 8



persons acting on its behalf or in conjunction with them from accurately completing, refusing, or

failing to file accurate, complete and timely remittance reports and to timely pay all amounts due

and owing to Plaintiffs for so long hereafter as Defendant is contractually required to do so; and;

7.     Award Plaintiffs such other and further relief against Defendant as the Court may deem

meet and proper.


                                              TRUSTEES OF THE WEST VIRGINIA
                                              LABORERS’ PENSION TRUST FUND;
                                              TRUSTEES OF THE WEST VIRGINIA
                                              LABORERS’ TRUST FUND;
                                              TRUSTEES OF THE WEST VIRGINIA
                                              LABORERS’ PROFIT SHARING PLAN TRUST
                                              FUND;
                                              TRUSTEES OF THE WEST VIRGINIA
                                              LABORERS’ TRAINING TRUST FUND;
                                              TRUSTEES OF THE WEST VIRGINIA
                                              LABORERS’ EMPLOYERS COOPERATION
                                              AND EDUCATION TRUST;
                                              TRUSTEES OF THE WEST VIRGINIA
                                              LABORERS’ ORGANIZING FUND;
                                              WEST VIRGINIA LABORERS’ LOCAL NO.
                                              379;
                                              WEST VIRGINIA LABORERS’ LOCAL NO.
                                              984;
                                              WEST VIRGINIA LABORERS’ LOCAL NO.
                                              1085;
                                              WEST VIRGINIA LABORERS’ LOCAL NO.
                                              1353;
                                              WEST VIRGINIA LABORERS’ POLITICAL
                                              LEAGUE; and
                                              WEST VIRGINIA LABORERS’ DISTRICT
                                              COUNCIL-POLITICAL ACTION COMMITTEE,
                                              Plaintiffs by Counsel




                                                 8
     Case 2:19-cv-00806 Document 1 Filed 11/12/19 Page 9 of 9 PageID #: 9




  /s/Roger D. Williams
Roger D. Williams (W.Va. Bar No. 4052)
Williams Law Office pllc
1022A Bridge Road
Charleston, WV 25314
(304) 720-2434
(304) 720-2448 facsimile
roger@rogerwilliamslaw.com




                                         9
